Judgment adjudging that the moneys on deposit in three certain savings banks in the name of appellant Nettie Feldstein are the sole and exclusive property of the plaintiff, Hannah Applebome, and further adjudging that the plaintiff have a money judgment against appellants Nettie Feldstein and Morris Feldstein, and defendant Eli Applebome, for the difference between the amount withdrawn from said funds and the amount redeposited, with interest, and dismissing the counterclaim of appellant Morris Feldstein, unanimously affirmed, with one bill of costs. No opinion. Present — Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ.